Citation Nr: 1122683	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  07-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for post-operative impairment of the left humerus at the scapuhumeral joint.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence Rhode, Island.  That decision denied an evaluation in excess of 20 percent for the Veteran's service-connected left shoulder disability.  

The Veteran presented testimony before a Veterans Law Judge in May 2009, and in September 2009, the Board remanded the case for further development.  The case has since been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As previously noted, the Veteran testified at a hearing before the Board in May 2009.  However, a letter was later sent to him in March 2011 in which he was informed that the Veterans Law Judge who had conducted that hearing was no longer employed by the Board.  The letter stated that the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  The Veteran was further notified that he had a right to another hearing, and it was requested that he complete and return a form indicating whether he wished to have another hearing, and if so, what type of hearing.

In a May 2011 response, the Veteran indicated that he would like to have another hearing before a Veterans Law Judge of the Board at the RO.  The failure to afford him a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) (2010).  Therefore, the Veteran should be scheduled for a hearing before the Board at that RO in Providence, Rhode Island.


Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board via video conference at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


